Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in this Registration Statement (FormS-3) and related Prospectus of Fate Therapeutics,Inc. for the registration of up to 20,864,660 shares of theCompany’s common stock and to the incorporation by reference therein of our report dated March 3, 2016, with respect to the consolidated financial statements of Fate Therapeutics, Inc. included in its Annual Report (Form10-K) for the year ended December31, 2015, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Diego, CA
